PER CURIAM:
In these consolidated appeals, Marco Minuto appeals from the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition, denying his Fed.R.Civ.P. 60(b) motion for reconsideration, and denying his subsequent motion for clarification. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Minuto v. Wendt, Nos. CA-04-87-1; CA-04-87-1-IMK (N.D. W. Va. May 3 & Aug. 8, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *246and argument would not aid the decisional process.

AFFIRMED